Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/290283 
    
        
            
                                
            
        
    

Parent Data16290283, filed 03/01/2019 is a continuation of PCT/CN2017/086907 , filed 06/02/2017 claims foreign priority to EP16186857.5 , filed 09/01/2016

					Preliminary Amendment
1.	Claims amended: 1-19
	Claims newly added: 20
	Claims canceled: none
	Claims pending for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/08/2019, 04/20/2020, 09/25/2020 and 05/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-9, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper Pub. No. US 2013/0073513 A1) in view of Ylonen (Pub. No. US 2011/0099151 A1)
As to claim 1, Kemper discloses a system for creating a snapshot of a subset of a database stored as a plurality of segments in an address space, wherein the system comprises: 
a memory (main memory) (paragraph 0030) configured to store instructions; and a processor (processor) (paragraph 0030) coupled to the memory, wherein the instructions cause the processor (processor) (paragraph 0009) to be configured to: 
determine, from the segments, one or more source segments of the snapshot ; and 
allocate, for the snapshot, one or more snapshot segments within the address space (parent process (OLTP and child process (OLAP) share the same physical memory segments by translating either virtual addresses (e.g., to object a) to the same physical main memory location) (paragraph 0041).
Kemper does not discloses wherein the one or more snapshot segments are mapped to same physical memory addresses as the one or more source segments, wherein the one or more source segments or the one or more snapshot segments are set to copy-on-write
Ylonen discloses wherein the one or more snapshot segments are mapped to same physical memory addresses as the one or more source segments (if the system support mmap function, then it can be used to create a new virtual mapping for an existing memory area) (paragraph 0040), and wherein the one or more source segments or the one or more snapshot segments are set to copy-on-write (copy-on-write semantics) (paragraph 0040).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Kemper to include wherein the one or more snapshot segments are mapped to same physical memory addresses as the one or more source segments as disclosed by Ylonen in order to access the data.



 As to claim 3, Kemper discloses the system of claim 1, wherein on an access to a segment which maps to a persistent storage, the instructions further cause the processor to be configured to: allocate one or more page frames; read the segment from the persistent storage to the one or more page frames and excepting for map the segment from the persistent storage and a corresponding snapshot segment to the one or more page frames.  However, Ylonen discloses map the segment from the persistent storage and a corresponding snapshot segment to the one or more page frames (if the system support mmap function, then it can be used to create a new virtual mapping for an existing memory area) (paragraph 0040), and wherein the one or more source segments or the one or more snapshot segments are set to copy-on-write (copy-on-write semantics) (paragraph 0040).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Kemper to include map the segment from the persistent storage and a corresponding snapshot segment to the one or more page frames as disclosed by Ylonen in order to access the data.

As to claim 4, Kemper discloses the system of claim 1, further comprising a memory management unit coupled to the processor and configured to induce a page-fault when a source segment or a snapshot segment is accessed (additional page is really created for the OLTP processes…) (paragraph 0041).



As to claim 6, Kemper discloses the system of claim 1, wherein the instructions further cause the processor to be configured to compile a physical execution plan of a database query, wherein the database query is an online analytical processing (OLAP) query excepting for wherein a compiled physical execution plan comprises an unmap command for a snapshot of a segment at a position in the physical execution plan when the snapshot of the segment at the position in the physical execution plan is no longer accessed during a remaining execution time of the physical execution plan.  However, Ylonen discloses wherein a compiled physical execution plan comprises an unmap command for a snapshot of a segment at a position in the physical execution plan when the snapshot of the segment at the position in the physical execution plan is no longer accessed during a remaining execution time of the physical execution plan (…using an munmap function (if map was used to create a virtual copy,) or using UnmapViewOffile (if MapViewOfFile wa used to create a virtual copy…) (paragraph 0052).  This suggests the claimed limitation.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to include wherein a compiled physical execution plan comprises an unmap command for a snapshot of a segment at a position in the physical execution plan when the snapshot of the segment at the position in the physical execution plan is no longer accessed during a remaining execution time of the physical execution plan as disclosed by Ylonen in order to free up the memory.



Claim 8 is rejected under the same reason as to claim 1, Kemper discloses a method for creating a snapshot of a subset of a database stored as a plurality of segments in an address space (a method of maintaining a hybrid OLTP and OLAP database, the method comprising: execution one or more OLTP transaction; crating virtual memory snapshot) (abstract).

Claim 9 is rejected under the same reason as to claim 3.

As to claim 11, Kemper discloses the method of claim 8, wherein the method is further for maintaining a hybrid online transaction processing (OLTP) and online analytical processing (OLAP) database system, and wherein the method further comprises receiving and executing an OLAP query (OLAP) queries) (paragraph 0003).
As to claim 13, Kemper discloses he method of claim 8 excepting for determining a snapshot segment that is no longer accessed by a consumer thread; and unmapping the snapshot segment.  However, Ylone discloses determining a snapshot segment that is no 

Claim 15 is rejected under the same reason as to claim 1, Kemper discloses a computer-readable storage medium storing program code (main memory) (paragraph 0030), wherein the program code comprises instructions which when executed by a processor (processor) (paragraph 0030)..

Claim 16 is rejected under the same reason as to claim 9.

Claim 17 is rejected under the same reason as to claim 10.

Claim 18 is rejected under the same reason as to claim 13.

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper Pub. No. US 2013/0073513 A1) in view of Ylonen (Pub. No. US 2001/0099151 A1) and further in view of Welton et al.  (Pub. No. US 2019/0005093 A1).

As to claim 12, Kemper and Ylonen disclose the method of claim 11 excepting for wherein determining the one or more source segments of the snapshot comprises creating a physical execution plan, and wherein the one or more source segments are referenced in the .

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper Pub. No. US 2013/0073513 A1) in view of Ylonen (Pub. No. US 2001/0099151 A1) and further in view of Goikhman et al.  (Pub. No. US 2018/0046548 A1).
As to claim 10, both Kemper and Ylonen disclose the method of claim 8 excepting for wherein determining the one or more source segments comprises determining which source segments have been changed in a previous checkpoint interval.  However, Goikhman discloses wherein determining the one or more source segments comprises determining which source segments have been changed in a previous checkpoint interval (because checkpoint are run repeatedly, an incremental checkpoint method, where only objects changed since the previously checkpoints are detected are persisted, is highly valued) (paragraph 0005).  This suggests checkpoint will check the recent change to the object from previous checkpoint.  Therefore, it .
7.	Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper Pub. No. US 2013/0073513 A1) in view of Ylonen (Pub. No. US 2001/0099151 A1) and further in view of Cheriton et al.  (Pub. NO. US 2013/0024645 A1).

As to claim 14, Both Kemper and Ylonen disclose the computer-readable storage medium of claim wherein the instructions further cause the processor to be configured to:; induce a page-fault when one of the one or more source segments is accessed or when one of the one or more snapshot segments is accessed; and perform the copy-on-write in response to the page fault.  However, Cheriton discloses set a read-only flag of the one or more source segments or the one or more snapshot segments (flags are used to indicate read-only access, merge-update or to indicate weak reference…) (paragraph 0033).  This suggests include flags are indicator which used for number of reason including read-only flag.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Kemper and Ylonen include set a read-only flag of the one or more source segments or the one or more snapshot segments as disclosed by Cheriton in order to provide indicator which the data is access.

Claim 19 is rejected under the same reason as to claim 14.
Claim 20 is rejected under the same reason as to claim 19.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154